MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any
                                                                         Jun 10 2020, 9:57 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Sean P. Hilgendorf                                       Benjamin J. Shoptaw
South Bend, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Carl Gathright,                                          June 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2024
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward-
Appellee-Plaintiff                                       Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1704-MR-3



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020                    Page 1 of 6
[1]   Carl Gathright appeals his conviction for Murder,1 arguing that the trial court

      erred by admitting certain evidence because it was unduly prejudicial. Finding

      no error, we affirm.


                                                     Facts
[2]   Gathright and his wife, Argusta, lived at their home in South Bend with their

      children, Q.S., C.G., and K.G. On April 23, 2017, Gathright and K.G. were

      outside when Gathright suddenly became furious. K.G. ran inside and locked

      the door, so Gathright tried to break a window. After failing to get inside,

      Gathright finally entered the home through the garage and started screaming.

      Gathright then went into a bedroom with Argusta, locked the door, and began

      “beating her up.” Tr. Vol. II p. 45. Q.S. found a key, unlocked the door, and

      entered the room to stop Gathright and Argusta from fighting. They all spilled

      out into the living room and continued fighting. After Gathright smashed Q.S.’s

      face into a doorknob, Q.S. and Argusta dashed out onto the front yard.


[3]   Meanwhile, Gathright’s neighbor, Brett Onnink, heard screaming coming from

      Gathright’s home across the street and saw Argusta running out of the house.

      Argusta yelled at Onnink to call 911, which Onnink proceeded to do. While

      running out of their house to help Argusta, Leslee, Onnink’s wife, advised

      Onnink to grab his gun. By this point, Gathright had exited his home with a

      knife in his hand and was charging at Argusta and Q.S. Gathright then pushed




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020   Page 2 of 6
      Leslee out of the way and stabbed Argusta three times. Onnink finally arrived,

      pointed his gun at Gathright, and told him to remain still. Eventually, the police

      arrived and arrested Gathright. Likewise, the paramedics arrived and attempted

      to resuscitate Argusta, but she died on the scene due to her stab wounds.


[4]   On April 25, 2017, the State charged Gathright with murder. On October 2,

      2017, the State filed a notice of intent to use evidence of prior bad acts from

      four different incidents on August 23, September 10, October 3, and October 6,

      2016, pursuant to Indiana Evidence Rule 404(b). Accordingly, on April 12,

      2019,2 the trial court held a hearing, at the conclusion of which it issued an

      order finding that the evidence was admissible pursuant to Indiana Evidence

      Rules 404(b) and 804(b)(5). See generally Appellant’s App. Vol. III p. 2.


[5]   An eight-day jury trial commenced on May 6, 2019. During the trial, Gathright

      admitted to killing Argusta, but raised an insanity defense. Therefore, the State

      had multiple witnesses testify about those prior bad acts and statements to rebut

      Gathright’s claim of insanity.


[6]   The contested evidence comes from the following individuals:


          • C.S., child of Gathright and Argusta, who testified that Gathright
            struck and choked Argusta and him when he was fifteen years old.
            C.S. also described how Gathright had placed a tracking device on
            Argusta’s car and previously pulled a knife on her.




      2
       There is nothing in the record indicating why there was such a lengthy delay between the State filing its
      notice of intent on October 2, 2017, and the eventual April 12, 2019, hearing.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020                      Page 3 of 6
          • Alban Camille-McLeod, Argusta’s brother, who described how he
            helped remove that tracking device from Argusta’s car sometime
            in 2016.
          • Michelle Pickens, a St. Joseph County Prosecutor’s Office
            employee, who testified that she had been in contact with Argusta
            approximately twelve times during a separate case of battery and
            strangulation that had been filed against Gathright.
          • Family Justice Center advocate Dana Baxter, who testified that on
            August 25, 2016, Argusta had spoken with her about domestic
            troubles involving Gathright.
          • South Bend Police Officer Jonathan Gray, who testified that
            during his investigation of the current case, he discovered
            Argusta’s handwritten notes about Gathright on her bedroom
            nightstand.


      Over Gathright’s continued objections, the trial court admitted the State’s

      evidence. On May 16, 2019, the jury found Gathright guilty as charged. The

      trial court then sentenced Gathright to sixty years in the Department of

      Correction. Gathright now appeals.


                                   Discussion and Decision
[7]   Gathright’s sole argument on appeal is that the trial court erred by admitting

      prior bad acts evidence because it was unduly prejudicial. When there is a

      challenge to the trial court’s admission of evidence, we will reverse only when

      the decision is clearly against the logic and effect of the facts and circumstances

      before it. Fansler v. State, 100 N.E.3d 250, 253 (Ind. 2018). This Court will

      sustain a trial court’s decision regarding the admission of evidence “if it can be

      done on any legal ground apparent in the record.” Jester v. State, 724 N.E.2d

      235, 240 (Ind. 2000). Specifically, Gathright contends that the trial court

      erroneously admitted evidence of his prior bad acts, which Gathright alleges

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020   Page 4 of 6
       was offered to prove only that he had a propensity to commit violent crimes

       and acted in conformity therewith in this instance.


[8]    Indiana Evidence Rule 403 states that “[t]he court may exclude relevant

       evidence if its probative value is substantially outweighed by a danger of one or

       more of the following: unfair prejudice, confusing the issues, misleading the

       jury, undue delay, or needlessly presenting cumulative evidence.” Furthermore,

       Indiana Evidence Rule 404(b)(1) prohibits the introduction of evidence of a

       defendant’s prior bad acts to prove that the defendant acted in conformity with

       those prior bad acts. Therefore, in this case, to admit the prior bad acts evidence

       under these rules, the trial court had to (1) determine whether the evidence of

       Gathright’s other crimes, wrongs, or acts is relevant to a matter at issue other

       than his propensity to engage in similar criminal behavior; and then (2) balance

       the probative value of that evidence against its prejudicial effect. Bassett v. State,

       795 N.E.2d 1050, 1053 (Ind. 2003).


[9]    It is undisputed that Gathright raised an insanity defense. It is equally

       undisputed that “[a] plea of insanity opens the door for the admission of

       testimony about the defendant’s entire life.” Shepherd v. State, 547 N.E.2d 839,

       841 (Ind. 1989). And, in fact, “[e]vidence which might otherwise be

       inadmissible becomes admissible when there is a question as to the accused’s

       sanity.” Id.; see also Robinette v. State, 741 N.E.2d 1162, 1166 (Ind. 2001).


[10]   The State elicited testimony that Gathright had previously tracked down,

       threatened, and harmed Argusta, as well as one of his own children. The record


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020   Page 5 of 6
       also shows that the State had already filed multiple criminal charges against

       Gathright, demonstrating that he understood the dangerous nature of his deeds,

       but nevertheless continued to commit them. As such, when the State proffered

       evidence in the form of prior bad acts, it did so to rebut Gathright’s claim that

       he was insane and could not have developed the requisite mens rea to be

       culpable for his actions. While we recognize that the contested evidence has

       some prejudicial effect on Gathright, we similarly recognize its high probative

       value and necessity in this case. Given our Supreme Court’s precedent on this

       matter, it is clear to us that the trial court was within its legal authority to admit

       this type of evidence. Thus, we find no error.


[11]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2024 | June 10, 2020   Page 6 of 6